Case 0:19-cv-60270-RKA Document 23 Entered on FLSD Docket 09/13/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


  STATIC MEDIA LLC,

         Plaintiff,                                    Case No. 0:19-cv-60270-WPD

  v.

  OJCOMMERCE, LLC,

        Defendant.
  __________________________________________/

                                    THIRD STATUS REPORT

         Plaintiff Static Media LLC (“Static Media”), by and through its undersigned counsel,

  hereby files this Third Status Report pursuant to the Court’s June 16, 2019 Order granting

  Defendant OJCommerce, LLC’s oral motion to stay this action pending the outcome of the

  defendant’s motion for summary judgment in Static Media, LLC v. Leader Accessories, LLC, No.

  3:18-cv-00330-wmc (W.D. Wis. PACER No. 28) (the “Wisconsin Action”). (D.E. 19.) On August

  30, 2019, summary judgement granted in part and denied in party in the Wisconsin Action. A true

  and correct copy of the Opinion and Order is attached hereto as Exhibit A. The court denied the

  defendant’s motion as to invalidity of the patent based on indefiniteness but granted summary

  judgment as to non-infringement. Static Media respectfully requests that the Court lift the stay in

  this action and direct Defendant to answer the complaint within ten (10) days, particularly as the

  court in the Wisconsin Action held that Static Media’s patent is not indefinite and not invalid.

                                Respectfully submitted,

                                        By:        s/Susan V. Warner
                                                Susan V. Warner
                                                Florida Bar No. 38205
                                                susan.warner@fisherbroyles.com
Case 0:19-cv-60270-RKA Document 23 Entered on FLSD Docket 09/13/2019 Page 2 of 2



                                                FISHERBROYLES, LLP
                                                1221 Brickell Avenue
                                                Suite 900
                                                Miami, FL 33131
                                                Tel: (786) 310-0637

                                                Vincent Bushnell
                                                Admitted Pro Hac Vice
                                                vincent.bushnell@fisherbroyles.com
                                                FISHERBROYLES, LLP
                                                945 East Paces Ferry Road NE
                                                Suite 2000
                                                Atlanta, GA 30326
                                                Tel.: (678) 902-7190

                                                Attorneys for Plaintiff Static Media LLC


                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this _13th__ day of September, 2019 I electronically filed
  the foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
  foregoing document is being served this day on all counsel of record or pro se parties identified on
  the attached service list in the manner specified either via transmission of Notices of Electronic
  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
  are not authorized to receive electronically Notices of Electronic Filing.
                                                               s/Susan V. Warner
                                                                 Susan V. Warner

                                         SERVICE LIST
                      STATIC MEDIA LLC vs. OJCOMMERCE, LLC
                                CASE NO: 0:19-cv-60270-WPD
                    United States District Court, Southern District of Florida

  Shlomo Y. Hecht,
  Shlomo Y. Hecht, P.A.
  11651 Interchange Cir S
  Miramar, FL 33025
  Email: sam@hechtlawpa.com
  Attorneys for Defendant OJ COMMERCE, LLC
  Service via CM/ECF
